Title: To James Madison from Rufus King, 20 July 1801
From: King, Rufus
To: Madison, James


No. 27.
Dear Sir,
London July 20th. 1801
The Court of Appeals having reversed several decrees of Condemnation pronounced in the Vice-Admiralty Court of Bermuda, Monitions were as usual issued against the Captors, and Instructions sent with them to our Agent at Bermuda to apply for and return the names of the Captors Sureties in order that process might, if necessary, be obtained against them likewise. Upon application for this purpose to the Court of Vice-Admiralty, the Judge refused to permit the disclosure, alleging that the Bonds were given to enforce obedience to the Kings Instructions, and not for the purpose of satisfying Damages which might be decreed to the Claimants in the Prize Courts.
The Agent having made an Affidavit of this refusal before the Governor of Bermuda, I sometime ago sent it, with a Letter, the Copy of which is annexed, to Lord Hawkesbury.
Tho’ I have received no Official Answer, I have been informed that upon a reference of the Case to the Law Officers of the Crown, they considered the Judges refusal to be a denial of Justice, and recommended that he should be removed from his Office.
As the Judge at Bermuda goes out with the rest of his Colleagues in the West Indies, by the reform of the Vice-Admiralty Courts, I presume this recommendation will not be acted upon: and I am led to mention the Subject chiefly with the view of explaining the difficulties in respect to the process of the Court of Appeals, which are now removed by “the act for the Regulation of the Prize Courts in the West Indies and America, and for giving a more speedy and effectual execution to the Decrees of the Lords Commissioners of Appeals.” I have sent you copies of this act, as it has finally passed, which if fairly executed, as I hope it will be, must go far to correct many of the abuses which we have hitherto sustained: the seventh Section is an important addition to the Bill as it was first reported; by preventing the captured Property from going into the hands of the Captors before the final Sentence, they become alike interested with the Claimants to hasten the Trial, instead of delaying it, as with the possession and use of the Property they were accustomed to do. The other Provision, which I was solicitous to obtain, requiring that all captured vessels should be sent into one of the Colonies, in which the Courts are to be established, has not been adopted: if it had been, the Business of privateering from Bermuda and the Bahamas could no longer have been pursued with profit; and as the Law stands it will be materially discouraged. With perfect respect and Esteem, I have the honour to be Dear Sir, Your obedient & faithful st.
(Signed)   Rufus King
 

   
   RC and enclosure (DNA: RG 59, DD, Great Britain, vol. 9). RC in a clerk’s hand; docketed by Wagner as received 23 Sept. For enclosure, see n. 1.



   
   King enclosed a copy of his letter of 1 Apr. 1801 to Lord Hawkesbury (4 pp.) in which he noted “the very reprehensible conduct” of the Vice-Admiralty Court in Bermuda in refusing “to give effect to the process of the Court of Appeals in prize Causes, and by reason whereof the definitive Sentence of restitution pronounced by this Tribunal has in the cases referred to, become altogether illusory.”


